                   Case 1:20-cv-02625-LGS Document 50 Filed 09/15/20 Page 1 of 1




        ■
                       HENDLER I FLORES                                                    The Park Terrace Building
                                                                                     1301 West 25th Street, Suite 400
                       LAW                                                                      Austin, Texas 78705
                                                                             Tel (512) 439-3200 • Fax (512) 439-3201




                                                  September 14, 2020
        Sent via ECF filing system

        Hon. Lorna G. Schofield
        United States District Court, SDNY
        500 Pearl Street
        New York, NY 10007

                RE: Powers v. Memorial Sloan Kettering Cancer Center, et al.
                Docket No. 1:20-cv-02625 SDNY

        Dear Judge Schofield:

               This letter is in response to Your Honor’s September 8, 2020 order [doc. 48]. The order
        required Plaintiff to supplement his submission by producing the “requested but withheld
        employment documents” by September 15, 2020.

                Plaintiff’s concerns have become moot. In the course of requesting these documents from
        Ms. Zak’s employer, I discovered that her employer only maintained salary information in Ms.
        Zak’s employment file, and no documents that would raise privacy concerns. I have provided
        defense counsel, Ms. Baydala, with an unrestricted employment records authorization today. She
        understands that I have done so subject to Plaintiff’s reservation that if Ms. Zak’s employer
        subsequently discovers the existence of documents Plaintiff believes raise privacy concerns, we
        will renew our objection and supplement this response to the Court’s Order along with any such
        documents we believe should be withheld for the Court’s review.

Defendants' motion for a conference in anticipation of a motion
to compel, and request for unrestricted access to Plaintiff's          Very truly yours,
employment records (Dkt. No. 43), and Plaintiff's objections to        Hendler Flores Law, PLLC
Defendants' requests (Dkt. No. 46), are DENIED as moot,
without prejudice to renewal.

The Clerk of Court is respectfully requested to close the motion
at Dkt. No. 43.
                                                                       Scott M. Hendler
Dated: September 15, 2020
       New York, New York
